Citation Nr: 1143084	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  05-14 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional cervical spine disability as a result of cervical surgery in June 2003.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to October 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a May 2005 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO, but he cancelled the scheduled hearing in March 2007. Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.740 (2011).

In September 2008, the Board remanded the claim for further development.

In June 2011, the Board requested a medical opinion from an independent medical expert.  In July 2011, the Board received the opinion from the independent medical expert.  The Veteran and his representative were afforded the opportunity to review the opinion, and in September 2011 the representative submitted a brief in support of the claimant's appeal.


FINDING OF FACT

The competent medical evidence demonstrates that the Veteran does have an additional cervical spine disability from a VA cervical surgery in June 2003, and the evidence is in equipoise as to whether the additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing that surgery.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a cervical spine disability have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and -  

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was - (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

In determining whether a veteran has an additional disability, VA compares a veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to a veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that a veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused a veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without a veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2011).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2011).


Analysis

The Veteran contends that he sustained incomplete paralysis as a result of cervical spine surgery performed at a VA Medical Center (VAMC) in June 2003 and at a private hospital in October 2003.  He contends that the initial surgery was improperly delayed after degenerative spinal changes were noted by VA clinician in February 2002, that the scope of the initial surgery was not comprehensive, and that he incurred additional disability following the initial procedure that remained uncorrected after a second procedure.

More specifically, the Veteran underwent cervical spine surgery on June 9, 2003, at a VAMC.  The surgery was performed by a contract staff physician associated with the neurosurgical clinic at that VA facility.  A form documenting patient consent is of record.  The appellant underwent additional cervical spine surgery in October 2003 performed by that same physician at a private hospital.  

There is conflicting evidence on whether the Veteran has an additional cervical spine disability following the surgery in June 2003.  

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (the Court) has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  A medical opinion may not, however, be discounted solely because the doctor did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Hence, the question is whether the doctor was informed of all relevant facts in rendering a medical opinion.  Id.  The Court has held that factors for consideration in assessing the medical competence to render an opinion as to medical causation include specific expertise in the relevant specialty.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).

In a February 2004 statement, Dr. J.B., an expert in internal medicine, noted based on a review of the record that the Veteran had severe pain in his neck, which was worse with any movement and resulted in "shock-like" parenthesis extending into his arms and subjective sensation changes in his hands as well as weakness.  Dr. J.B. indicated that these symptoms rendered the appellant essentially inactive and helpless to the point of requiring continued assistance in his tasks of daily living.  Dr. J.B. noted that the claimant "got this way following the initial surgery on his cervical spine to relieve cord compression."  February 2004 statement of Dr. J.B., page 3.  Dr. J.B. stated that the planned surgery was a decompression laminectomy of C3-7, but only a decompression laminectomy of C3-6 was performed.  Dr. J.B. indicated that the Veteran continued to deteriorate and that further evaluation revealed significant cord compression at C6-7 that was not relieved by the initial procedure.  Dr. J.B. noted that the repeat spinal surgery was a decompression laminectomy of C7, which relieved the cord compression but did little to improve the appellant's pain and physical limitations.

In an April 2004 statement, Dr. D.W., a doctor at a brain and spine center, noted that the Veteran underwent two cervical compressions and had been left with severe weakness in both upper and lower extremities as well as chronic pain in his neck and thoracic spine.  Dr. D.W. added that the appellant had what appeared like an incomplete cord injury at that point and was noted to have myelomalacia in the circle cord on the magnetic resonating imaging (MRI) scan.  Dr. D.W.'s impressions were chronic neck and thoracic pain, status post cervical decompressions for severe spinal stenosis, and cervical myelopathy with myelomalacia at the C3-4 level with cord edema at the same level.

A report of a June 2004 VA examination conducted by a physician assistant reflects diagnoses of no evidence of incomplete paralysis and no evidence that the Veteran was suffering from any residuals of decompression surgery.  She also diagnosed supratentorial overlay.  The physician assistant indicated that the appellant had a "degree of central cord system", which was a progression of his original disease for which the decompression surgery was performed in the first place.  The physician assistant noted that she had previously been employed in the spinal cord injury service of a VAMC.  She stated that it was her strong opinion that the claimant did not have an incomplete paralysis and that none of his complaints were directly related to his surgery.

In a June 2004 statement, Dr. B.W., the Veteran's longtime treating physician, diagnosed an incomplete spinal injury and indicated that the prognosis was that his disorder will not improve.  Dr. B.W. opined that based on his examination and observation, the appellant was catastrophically injured and disabled as result of his VA treatment.  Dr. B.W. added that the claimant is depressed, but that to state that his problems are psychogenic or supratentorial overlay is false.

In a June 2004 statement, Dr. D.W. indicated that the Veteran continued to have worsening symptoms of myelopathy and was found to have a spinal cord contusion postoperatively at C3-4 and inadequate decompression with failure to remove the stenotic C6-7 level.  Dr. D.W. added that after the second surgery the appellant had continued to have signs of a significant cord injury with urinary spasticity, an inability to ambulate more than a few steps due to quadriparesis, sensory abnormalities, spasticity with clonus, and fasciculations.  With regard to the diagnosis of supratentorial overlay by the VA physician assistant in June 2004, Dr. D.W. noted that while the claimant had some depression related to his spinal problems, he had a genuine objective spinal cord injury.  

In July 2004 VA medical opinion, a doctor who only reviewed the June 2004 VA examination report noted that the VA examination revealed normal reflexes and normal strength in the lower and upper extremities, suggesting no evidence of myelopathy.  The doctor indicated that there were some sensory changes, which suggested some central cord dysfunction, but that these changes were apparently noticeable on evaluations prior to the first surgery.  The doctor concluded that assuming the June 2004 VA examiner's evaluation and examination were correct, her interpretation would also be correct.

In a November 2004 statement, Dr. D.W. noted that the Veteran had developed myelomalacia at C3-C4 secondary to the cord compression.  Dr. D.W.'s impressions now included rule out neural compression upper extremities.

In a March 2005 VA medical opinion from a chief of neurosurgery, that doctor noted that after the June 2003 surgery, the Veteran initially seemed to be doing well post-operatively, but that he then continued to have progressive myelopathy.  The doctor indicated that in comparing his MRI scans from May 9, 2003, to October 16, 2003, it is possible to see that he had worsening of the stenosis at C7 because he had developed "adjacent level" degenerative disease, a phenomenon that occurs sometimes after performing spine surgery.  The doctor opined that the appellant did not develop additional disability because of the June 2003 VA spinal surgery but instead simply continued to show disease progression at adjacent levels.

In an April 2005 statement, Dr. D.W. opined that the Veteran had a spinal cord injury after the posterior cervical compression done at a VA medical center.  In another April 2005 statement in response to the March 2005 VA medical opinion, Dr. D.W. indicated that radiographic studies do not support a premise that the appellant's "paralysis was nothing more than a progression of the condition that led to surgery."  Dr. D.W. noted that while the appellant had significant stenosis and progressive degenerative problems, he underwent a multilevel laminectomy and had signal intensity changes in a postoperative MRI scan that were not there on a preoperative MRI scan.  Dr. D.W. indicated that these MRI scans were done in a close period of time of the perioperative check.  Dr. D.W. noted that after the second surgery, the claimant developed a second spinal cord lesion of apparent traumatic nature.  Dr. D.W. added that he certainly felt that the claimant's worsening myelopathy from the spinal cord injury was the result of the surgery done at the VA medical center.

In an August 2010 statement, Dr. D.W. noted that the Veteran was now seven years out from his surgeries.  Dr. D.W. added that the appellant continued to have myelopathy and chronic pain and that there were objective abnormalities seen on a MRI scan.

The independent medical expert, a professor of neurology at a medical school,  in his July 2011 report opined that the development of the myelopathy and associated weakness likely occurred as a consequence of the surgery.  The expert noted that the dual surgeries may have increased the probability of developing the untoward problems experienced by the Veteran.  The professor then more strongly stated that the two cervical surgeries when one would have sufficed likely contributed to the poor outcome experienced by the appellant.  The expert added that the claimant suffered a spinal injury causing myelomalacia as a consequence of the second surgery so that if there had not been a second surgery, the outcome may well have been more positive.

The Board notes that Dr. D.W., the VA chief of neurosurgery, and the independent medical expert have the most expertise on neurological disorders and therefore the Board gives greater weight to their opinions on the question of the existence of an additional disability due to VA surgery than on the opinions of the other medical professionals.  See Black, 10 Vet. App. at 284.  To summarize, the VA chief of neurosurgery opined that the Veteran did not have an additional disability due to the VA surgery whereas the other two doctors opined that he did have an additional disability.  As described above, Dr. D.W. and the independent medical expert provide more thorough and detailed bases for their opinions than did the VA chief of neurosurgery.  See Prejean, 13 Vet. App. at 448-49; Bloom, 12 Vet. App. at 187.  The Board, therefore, gives the most weight to the opinions of Dr. D.W. and the independent medical expert and finds that the competent evidence demonstrates that the Veteran does have an additional cervical spine disability from the VA cervical surgery in June 2003.

Turning to whether the proximate cause of the additional cervical spine disability (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable, there is again conflicting medical evidence.

In his February 2004 statement, Dr. J.B., an expert in internal medicine, opined that delaying the surgery from February 2002 until June 2003 constituted a deviation from acceptable standard of care because the surgery was urgent based not only on the threat of paralysis but also on the difficult-to-measure ill effects of continued cervical spinal cord encroachment, which is capable of causing neurologic symptoms, including pain.  Dr. J.B. added that the VA contract neurosurgeon made an intraoperative error in judgment that should not have happened by failing to perform the initially recommended surgical procedure, decompressing laminectomy C3-7, and instead only doing decompressing laminectomy C3-6.  Dr. J.B. noted that the surgeon's only explanation was that he removed the top half of C7, which Dr. J.B. did not consider to be an adequate explanation.  Dr. J.B. indicated that the surgeon made no entry in the medical record prior to the surgery about why he decided not to do a decompressing laminectomy of C7.  Dr. J.B. stated that the continued spinal cord compression could have contributed to the Veteran's current disability.  Dr. J.B. concluded that the second surgery was avoidable, that this surgery was a significant deviation from the acceptable standard of care, and that the second surgery contributed significantly to the appellant's current level of disability. 

In his July 2004 statement, Dr. B.W., the Veteran's longtime treating physician, noted that it was of great concern to him that the Veteran had to wait over one year from the 2002 MRI scan of his cervical spine showing severe stenosis to obtain surgery.  Dr. B.W. said that during that time the appellant reported to him that he was told that even a slight fall could cause him to be paralyzed from the neck down.

In a March 2005 VA medical opinion from a chief of neurosurgery, that doctor noted that with hindsight, one could argue that the VA contract neurosurgeon could have completed the decompression of C7 and prevented worsening stenosis, but that at the time the surgeon had no way of knowing that the Veteran's disorder would progress and worsen clinically.  That doctor added that increasing the number of levels decompressed increases the chance of causing instability leading to post-laminectomy kyphosis.

The independent medical expert, a professor of neurology at a medical school, in his July 2011 report opined that it was not negligence that the surgery was delayed from February 2002 until June 2003 as the surgery was prophylactic in nature and the Veteran had no obvious signs of cervical myelopathy, impending paralysis, or neck pain prior to surgery.  The expert opined that while it would have been better medical care to perform the surgery more expeditiously, the delay did not contribute to the eventual outcome in this case.  The professor added that the actions of the VA contract neurosurgeon did suggest carelessness and negligence because it was entirely unclear why the appellant underwent two cervical operations when the decompression form C3-7 could have been done at the time of the initial surgery.  The expert indicated this uncertainty implies that the neurosurgeon was at fault and contributed to the poor outcome in this case.  The expert stated that based on the material provided to him, he could not comment on whether the contract neurosurgeon lacked proper skill or judgment.  The professor summarized his opinion by stating that the increased pain, lack of neck mobility, and generalized weakness suffered by the claimant were related to the carelessness and negligence of the VA contract neurosurgeon.

The Board notes that the independent medical expert has more expertise on neurological disorders than Drs. J.B. and B.W., and therefore the Board gives greater weight to the independent medical expert's opinion on the question of whether the delay in doing the surgery was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment.  See Black, 10 Vet. App. at 284.  Therefore, the competent medical evidence shows that the delay in doing the surgery was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment.

Turning to whether not doing a complete decompression of C7 at the time of the June 2003 VA surgery was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment, the Board gives greater weight to the opinions of the VA chief of neurosurgery and the independent medical expert than the opinion of Dr. B.W. because of those physicians' expertise in neurology.  See id.  Both the VA chief of neurosurgery and the independent medical expert provided some basis for their opinions.  Given the uncertainty about why the VA contract neurosurgeon did not do a complete decompression of C7 at the time of the June 2003 VA surgery, the Board finds that there exists an approximate balance of evidence for and against the claim on this point.  Simply put, the evidence is equally balanced as to whether not doing a complete decompression of C7 at the time of the June 2003 VA surgery was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, entitlement to compensation under 38 U.S.C.A. § 1151 for an additional cervical spine disability as a result of cervical surgery in June 2003 is in order.  The benefit sought on appeal is allowed.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional cervical spine disability as a result of cervical surgery in June 2003 is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


